McCay, Judge.
We are clear that this affidavit is a substantial compliance with the Act of October 13th, 1870. To construe the Act as requiring the plaintiff to swear that he had punctually, at the several times the tax was due, paid the same, would be to make it put a penalty upon him for the non-performance of an act which was subject to no such penalty at the time it was omitted to be done. If the tax is paid at any time before the affidavit is made, it is duly paid, since it is paid according to law, and to the proper officer, and is fully paid for each year, etc.
Judgment reversed.